

                                                                                              

Exhibit 10(a)105
 
Confidential
Date:                      March  XX, 2011


To:


From:                      Kevin Gardner


Subject:
2011-2013 Performance Unit Agreement — Under the 2007 Equity Ownership and Long
Term Cash Incentive Plan of Entergy Corporation and Subsidiaries (Effective for
Grants and Elections On or After January 1, 2007)

 
 
I am pleased to inform you on behalf of Entergy Corporation (the “Company”) that
pursuant to the 2007 Equity Ownership and Long Term Cash Incentive Plan of
Entergy Corporation and Subsidiaries (Effective for Grants and Elections On or
After January 1, 2007) (the “Plan”), you are eligible to participate at a target
level (as defined below) of XXXX performance units (the “Performance Units”) for
the performance period commencing January 1, 2011 and ending December 31, 2013
(the “Performance Period”), subject to the following terms and conditions:


1.           Effective Date of Agreement:  Unless you file a written objection
in accordance with Section 8 below, this Performance Unit Agreement is effective
the later of:  (a) January 1, 2011, or (b) the first day of the month following
your employment commencement date with a System Company (as defined in the Plan)
at a System Management Level making you eligible to participate in the Plan’s
2011-2013 Performance Unit Program (“2011-2013 LTIP”), or (c) the first day of
the month following your promotion to a System Management Level making you
eligible to participate in the 2011-2013 LTIP.  Notwithstanding the foregoing
and in addition to any other eligibility requirements set forth herein, to be
eligible to participate in the 2011-2013 LTIP and, therefore, to be eligible for
any Performance Units awarded pursuant to the 2011-2013 LTIP, the date set forth
in this Section 1(b) or (c) above, if applicable, must occur no later than
January 1, 2013.


2.           Achievement Levels:  The Personnel Committee of the Board of
Directors (the “Committee”) shall determine the achievement level attained by
the Company for the Performance Period (the “Achievement Level”).  The
Achievement Level shall be determined by comparing the Company’s “total
shareholder return” for the Performance Period to that of the peer group
companies comprising the Philadelphia Electric Utilities Index.  For this
purpose, “total shareholder return” includes the following:


·  
the difference between the market price of the Company’s Common Stock at the
beginning and the end of the Performance Period,

·  
the dividends received during the Performance Period, and

·  
the investment return on dividends received during the Performance Period, as if
those dividends were reinvested in the Company’s Common Stock.




 


This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933. The
remaining documents constituting the prospectus are available on Entergy
Corporation’s intranet under the Total Rewards Home link
on the HR Home Page (http://hra.entergy.com/default.aspx?pagename=TotalRewards)
 
 
 
 

 
The possible Achievement Levels for the Performance Period shall be as follows:



·  
“No Payment” – less than the total return for the bottom of the 3rd quartile of
the peer group;

·  
“Minimum” – equal to the total return for the bottom of the 3rd quartile of the
peer group;

·  
“Target” – equal to the median of the peer group; and

·  
“Maximum” – equal to the total return for the bottom of the top quartile of the
peer group.



Achievement levels between Minimum and Target and between Target and Maximum
will be interpolated.


3.           Performance Units Earned:  The actual number of Performance Units
awarded to you under this Agreement, if any, shall be calculated by the
Committee at the end of the Performance Period and shall be based on the
Company’s attained Achievement Level for the Performance Period.  If you remain
a full-time employee of a System Company (as defined in the Plan) for the
remainder of the Performance Period and at your current System Management Level,
you will earn Performance Units as follows:


Description
% of Target Earned
Performance Units Earned
“No Payment” Achievement Level
0%
-0-  Performance Units
“Minimum” Achievement Level
25%
 XXX  Performance Units
“Target” Achievement Level
100%
XXXX  Performance Units
“Maximum” Achievement Level
200%
XXXX   Performance Units



For Achievement Levels between Minimum and Target and between Target and
Maximum, Performance Unit awards will be interpolated.  Payouts will be rounded
to the nearest unit.  In no case, however, can payout exceed the maximum of 200%
of Target.


Except as otherwise provided under this Agreement, you must maintain your
current System Management Level and be a full-time employee of a System Company
at the end of the Performance Period in order to earn the Performance Units. For
purposes of this Agreement, you will continue to be treated as a full-time
employee of a System Company while you are on an approved leave of absence.


If you have completed a minimum of twelve months of full-time employment at an
eligible System Management Level during the Performance Period and you Retire,
you will be eligible for a prorated portion of the applicable Achievement Level
of Performance Units, based on your full months of participation and your System
Management Level(s) during the Performance Period.  If you become Disabled or
die during the Performance Period, you (or your heirs) will be eligible for a
prorated portion of the applicable Achievement Level of Performance Units, based
on your full months of full-time employment and your eligible System Management
Level(s) during the Performance Period.


Please also note that, while you are only required to either remain employed
through December 31, 2013 or meet the requirements for a pro-rated payout, you
are not entitled to receipt of, and do not vest in, any Performance Units and/or
any dividends that have accrued on those units unless and until the Personnel
Committee has certified the Achievement Level after the close of the Performance
Period.

If you remain at an eligible System Management Level, but your System Management
Level changes during the Performance Period, the number of Performance Units, if
any, awarded to you will be prorated to reflect the number of full months you
earned Performance Units at each System Management Level.  If any change to a
new System Management Level is effective on a date other than the first day of a
calendar month, the number of Performance Units, if any, awarded to you with
respect to the transition month will be calculated (i.e. prorated) based on your
prior System Management Level.


If you are demoted below an eligible System Management Level during the
Performance Period, but remain employed on a regular full-time basis by a System
Company for the duration of the Performance Period, the number of Performance
Units, if any, awarded to you will be prorated to reflect only the number of
full months you earned Performance Units at an eligible System Management Level.


Notwithstanding the foregoing provisions of this Section 3 to the contrary,
Section 4, instead of this Section 3, shall apply (a) in the event that within
24 months following a Change in Control event (as defined in the Plan) your
employment is terminated for Cause or you terminate employment for Good Reason
(as those terms are defined in the Plan), or (b) if the award and vesting of
performance units at a specified Achievement Level is specified pursuant to a
written and executed agreement with a System Company.


4.           Accelerated Vesting:  Notwithstanding Section 3 to the contrary,
(a) in the event that within 24 months following a Change in Control event (as
defined in the Plan) your System Company employment is terminated for Cause or
you terminate System Company employment for Good Reason (as those terms are
defined in the Plan), you shall be deemed to have earned (and therefore shall
immediately vest in) the average annual number of performance units you would
have been entitled to receive under the Plan with respect to the two most recent
Performance Periods that precede and do not include your date of termination of
System Company employment.  The average annual number of performance units shall
be determined by dividing by two the sum of your annual target pay out levels
(i.e., as if target Achievement Level was obtained) with respect to such two
most recent Performance Periods, as provided in Article XIII of the Plan; or (b)
if you are party to a written, executed agreement with a System Company, such
agreement may provide that, upon the occurrence of a qualifying termination
following a change in control event,  and subject to the requirements of Revenue
Ruling 2008-13, to the extent applicable, you shall be deemed to have earned
(and therefore shall immediately vest in) performance units at a level specified
in such written, executed agreement, which provisions shall govern your rights
regarding performance units.


5.           Dividend Equivalents:  If you are awarded Performance Units
pursuant to this Agreement, you will also be awarded the accumulated cash
dividend equivalents attributable to such awarded Performance Units for the time
you were a Participant.  The cash dividend equivalents with respect to each
awarded Performance Unit will be equal to only the dividends paid with respect
to a share of Common Stock for the period of your participation in the Plan at
an eligible System Management Level during the Performance Period.


6.           Payment of Performance Units:


(a)  Except as otherwise provided in Section 6(b) or elected by you pursuant to
Section 6(c) of this Agreement, as soon as reasonably practicable following the
date on which the Committee determines the number of Performance Units, if any,
to be awarded to you under this Agreement and no later than March 15th
following, the end of the calendar year in which the Performance Units are no
longer subject to a “substantial risk of forfeiture” within the meaning of Code
Section 409A (i.e., March 15, 2014), the Company shall pay to you a cash amount
equal to the sum of (i) the Fair Market Value of a share of Common Stock on the
last trading date of the Performance Period, multiplied by the number of
Performance Units which vested on such date, and (ii) the Dividend Equivalents
amount payable with respect to such awarded Performance Units, less all
applicable income tax and employment tax amounts required to be withheld in
connection with such payment.


(b)  Any amount payable to you pursuant to Section 4 above on account of your
qualifying termination within 24 months following a Change in Control event
shall be paid as soon as reasonably practicable and in no event more than sixty
(60) days following the date of such qualifying termination. The Company shall
pay to you a cash amount equal to the sum of (i) the Fair Market Value of a
share of Common Stock on the date of your qualifying termination, multiplied by
the number of performance units deemed earned by you and vested on such date,
and (ii) the Dividend Equivalents amount payable with respect to such
performance units, less all applicable income tax and employment tax amounts
required to be withheld in connection with such payment.


(c)  The Committee has made available to you the ability to defer all or a
portion of the income associated with any awarded Performance Units and Dividend
Equivalents, provided you make a timely deferral election under Code Section
409A.  You may defer receipt of such income under either or both the Plan and/or
the Executive Deferred Compensation Plan of Entergy Corporation and Subsidiaries
(“EDCP”).  If you make a timely deferral election, such deferred Performance
Units and Dividend Equivalents (less any FICA and Medicare taxes due on such
award) will be deemed reinvested by you in accordance with the terms and
conditions of the applicable plan(s), including but not limited to Code Section
409A.  As of your deferred payment date, the Company will pay to you a cash
amount equal to the Fair Market Value of your account less all applicable income
tax amounts required to be withheld in connection with such payment.


7.           Termination of Performance Units:  Except as otherwise provided
herein, the Performance Units (and any Dividend Equivalents) shall terminate on
the date on which your full-time System employment terminates.


8.           Objection to Performance Units:  If for any reason you do not wish
to be eligible for the Performance Units that may be granted pursuant to this
Agreement, you must file a written objection with the HR Service Center on or
before April 15, 2011.  If you do not file a written objection with the HR
Service Center by such date, you shall be deemed to have accepted this Agreement
as of the applicable effective date set forth in Section 1 above, subject to all
terms and conditions.


9.           Performance Units Nontransferable:  Performance Units awarded
pursuant to this Agreement may not be sold, exchanged, pledged, transferred,
assigned, or otherwise encumbered, hypothecated or disposed of by you (or your
beneficiary) other than by will or laws of descent and distribution.


10.           Entergy Policies:


(a)  Hedging Policy.  Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, officers, directors and employees are prohibited from entering
into hedging or monetization transactions involving Common Stock so they
continue to own Common Stock with the full risks and rewards of ownership,
thereby ensuring continued alignment of their objectives with the Company’s
other shareholders.  Participation in any hedging transaction with respect to
Common Stock (including Performance Units) is prohibited.


(b)  Recoupment Policy.  Pursuant to the Entergy Corporation Policy Relating to
Recoupment of Certain Compensation, as adopted by the Company’s Board of
Directors at its meeting held on December 3, 2010, the Company is allowed to
seek reimbursement of certain incentive compensation (including Performance
Units) from “executive officers” for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended, if the Company is required to restate its
financial statements due to material noncompliance with any financial reporting
requirement under the federal securities laws (other than corrections resulting
from changes to accounting standards) or if there is a material miscalculation
of a performance measure relative to incentive compensation, regardless of the
requirement to restate the financial statements; or if the Board of Directors
determines that an executive officer engaged in fraud resulting in either a
restatement of the Company’s financial statements or a material miscalculation
of a performance measure relative to incentive compensation.


11.           Governing Law:  This Agreement shall be governed by and construed
according to the laws of the State of Delaware without regard to its principles
of conflict of laws.


12.           Incorporation of Plan:  The Plan is hereby incorporated by
reference and made a part hereof, and the Performance Units, Dividend
Equivalents and this Agreement shall be subject to all terms and conditions of
the Plan a copy of which is posted on the Company’s intranet under the
Compensation icon on the Human Resources & Administration Home page.  Any
capitalized term that is not defined in this Agreement shall have the meaning
set forth in the Plan.  In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall be deemed binding.


13.           Amendments:  This Agreement may be amended or modified at any time
only by an instrument in writing signed by the parties hereto.  The Plan may be
amended, modified or terminated only in accordance with its terms.


14.           Rights as a Shareholder:  Neither you nor any of your successors
in interest shall have any rights as a stockholder of the Company with respect
to any Performance Unit or Dividend Equivalents.


15.           Agreement Not a Contract of Employment:  Neither the Plan, the
granting of the Performance Units and/or Dividend Equivalents, this Agreement
nor any other action taken pursuant to the Plan shall constitute or be evidence
of any agreement or understanding, express or implied, that you have a right to
continue as an employee of any System Company for any period of time or at any
specific rate of compensation.


16.           Authority of the Committee:  The Committee shall have full
authority to interpret and construe the terms of the Plan and this
Agreement.  The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.


17.           Definitions:  The following words shall have the respective
meanings under the Agreement as hereinafter set forth. (a) “Disabled” shall have
such meaning as defined under the Company-sponsored group insurance plan
covering total disability, and determinations of total Disability shall be made
by the insurance company providing such coverage (or the Committee in the
absence of an insurance plan) on the date on which you, whether or not eligible
for benefits under such insurance plan, become totally disabled.  (b)  “Retire”
shall mean you retire directly from the service of a System Company in
accordance with the terms of the Company-sponsored qualified defined benefit
pension plan in which you participate and immediately thereafter commence
retirement income benefits under such pension plan.


 

 


This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933. The
remaining documents constituting the prospectus are available on Entergy
Corporation’s intranet under the Total Rewards Home link
on the HR Home Page (http://hra.entergy.com/default.aspx?pagename=TotalRewards)
 
 
 
